Case: 13-41202      Document: 00512993188         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41202
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 3, 2015
MICHAEL LEE STOUT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

STACEY LEE LEBLANC,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:09-CV-67


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Lee Stout, Texas prisoner # 1282657, has appealed the district
court’s order granting the motion for summary judgment of Stacey Lee
LeBlanc. The district court determined that Stout had failed to show that
there was a genuine issue whether LeBlanc, who was a board member on the
state classification committee, had acted with deliberate indifference to her
duty to protect Stout from harm or violence by other inmates in deciding to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41202     Document: 00512993188      Page: 2    Date Filed: 04/03/2015


                                  No. 13-41202

transfer Stout to another unit, where he had no known enemies, and not to
place him in safekeeping custody.
      Stout has complained that the appellee did not provide him with a copy
of her brief and he contends that the appellee should be sanctioned. The clerk
sent Stout a copy of the brief and advised him to move for leave to file a reply
brief out of time, if he wished to do so. No such motion has been filed. The
motion for sanctions is DENIED.
      We review de novo a grant of summary judgment, applying the same
standard as the district court. Nickell v. Beau View of Biloxi, LLC, 636 F.3d
752, 754 (5th Cir. 2011); see also FED. R. CIV. P. 56(a).
      Prison officials have a duty under the Eighth Amendment to protect
inmates from violence at the hands of other prisoners. Farmer v. Brennan, 511
U.S. 825, 833 (1994). However, not every injury “by one prisoner at the hands
of another . . . translates into constitutional liability for prison officials
responsible for the victim’s safety.” Id. at 834. To establish a failure-to-protect
claim, a prisoner must show that he was “incarcerated under conditions posing
a substantial risk of serious harm and that prison officials were deliberately
indifferent to his need for protection.” Neals v. Norwood, 59 F.3d 530, 533 (5th
Cir. 1995).
      An official is not liable if she “reasonably responded to a known
substantial risk, even if the harm was ultimately not averted.” Longoria v.
Texas, 473 F.3d 586, 593 (5th Cir. 2006) (internal quotation marks and citation
omitted). Mere negligence by officials in failing to protect a prisoner from an
assault does not form the basis of a § 1983 claim. Neals, 59 F.3d at 533. Also,
“a prison inmate does not have a protectable liberty or property interest in his
custodial classification and an inmate’s disagreement with a classification is
insufficient to establish a constitutional violation.” Id.



                                        2
    Case: 13-41202     Document: 00512993188       Page: 3   Date Filed: 04/03/2015


                                    No. 13-41202

        LeBlanc explained in her affidavit why she concluded that Stout was not
a good candidate for safekeeping, and Stout has presented no evidence
rebutting that reasonable explanation.        See Longoria, 473 F.3d at 593.
Although the summary judgment evidence reflects that LeBlanc was aware
that Stout faced a substantial risk of harm, the summary judgment evidence
reflects that her decision to transfer Stout to a unit where he had no known
enemies was negligent, at most, and did not rise to the level of deliberate
indifference. See Neals, 59 F.3d at 533. Moreover, there is no evidence that
LeBlanc had any personal involvement in Stout’s custody classification
between the time of Stout’s transfer to the Hughes Unit in 2007 and the inmate
assault in June 2008 on the Darrington Unit. See Mouille v. City of Live Oak,
Texas, 977 F.2d 924, 929 (5th Cir. 1992). Stout has not shown that the district
court erred in granting LeBlanc’s motion for summary judgment.
        Stout complains that the district court failed to rule upon his motion
under Rule 59(e) of the Federal Rules of Civil Procedure. This contention is
moot.
        Stout complains that he should have been permitted to conduct
discovery. No error has been shown. See Shultea v. Wood, 47 F.3d 1427, 1434
(5th Cir. 1995) (en banc); Jacquez v. Procunier, 801 F.2d 789, 791 (5th Cir.
1986).
        There is no merit to Stout’s assertion that the district court’s adverse
rulings show that it was unfairly biased against him. See Liteky v. United
States, 510 U.S. 540, 555 (1994).
        AFFIRMED




                                         3